UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6477


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT B. CLARKSON, 515 Concord Avenue,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-mc-0005-LHT)


Submitted:    January 29, 2009              Decided:   February 23, 2009


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert B. Clarkson, Appellant Pro Se.    Jill Westmoreland Rose,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           The Appellant, Robert B. Clarkson, seeks to appeal the

district court’s orders denying his motion under Fed. R. Crim.

P. 41(g) seeking return of evidence seized during a search and

denying his motion for reconsideration.                This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000),

and   certain    interlocutory     and       collateral    orders,      28   U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).               The orders Clarkson seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.      See United States v. Reg’l Consulting Servs.

for Econ. and Cmty. Dev., Inc., 766 F.2d 870, 874-75 (4th Cir.

1985).     Accordingly,       we   dismiss       the    appeal    for    lack    of

jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and   argument       would   not   aid   the    decisional

process.

                                                                         DISMISSED




                                         2